 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.9





--------------------------------------------------------------------------------


PENNFIRST BANCORP, INC.
AMENDED AND RESTATED 1997 STOCK OPTION PLAN


ARTICLE I
ESTABLISHMENT OF THE PLAN


ESB Financial Corporation (the “Corporation”) hereby amends and restates the
PennFirst Bancorp, Inc. 1997 Stock Option Plan (as amended and restated, the
“Plan”) upon the terms and conditions hereinafter stated, with the amendment and
restatement effective as of November 20, 2007.




ARTICLE II
PURPOSE OF THE PLAN


The purpose of this Plan is to improve the growth and profitability of the
Corporation and its Subsidiary Companies by providing Employees and Non-Employee
Directors with a proprietary interest in the Corporation as an incentive to
contribute to the success of the Corporation and its Subsidiary Companies, and
rewarding those Employees for outstanding performance and the attainment of
targeted goals.  All Incentive Stock Options issued under this Plan are intended
to comply with the requirements of Section 422 of the Code and the regulations
thereunder, and all provisions hereunder shall be read, interpreted and applied
with that purpose in mind.




ARTICLE III
DEFINITIONS


3.01           “Award” means an Option or Stock Appreciation Right granted
pursuant to the terms of this Plan.


3.02           “Bank” means ESB Bank, the wholly-owned subsidiary of the
Corporation.


3.03           “Board” means the Board of Directors of the Corporation.


3.04           “Change in Control” shall mean a change in the ownership of the
Corporation or the Bank, a change in the effective control of the Corporation or
the Bank or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, in each case as provided under Section 409A of the
Code and the regulations thereunder.


3.05           “Code” means the Internal Revenue Code of 1986, as amended.


3.06           “Committee” means a committee of two or more directors appointed
by the Board pursuant to Article IV hereof, each of whom shall be a Non-Employee
Director.


1

--------------------------------------------------------------------------------


3.07           “Common Stock” means shares of the common stock, $0.01 par value
per share, of the Corporation.


3.08           “Disability” means that the Optionee: (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Corporation or the Bank (or would have received such benefits
for at least three months if he had been eligible to participate in such plan).


3.09           “Effective Date” means the day upon which the Board originally
adopted this Plan.


3.10           “Employee” means any person who is employed by the Corporation or
a Subsidiary Company, or is an Officer of the Corporation or a Subsidiary
Company, but not including directors who are not also Officers of or otherwise
employed by the Corporation or a Subsidiary Company.


3.11           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


3.12           “Fair Market Value” shall be equal to the fair market value per
share of the Corporation’s Common Stock on the date an Award is granted.  For
purposes hereof, the Fair Market Value of a share of Common Stock shall be the
closing sale price of a share of Common Stock on the date in question (or, if
such day is not a trading day in the U.S. markets, on the nearest preceding
trading day), as reported with respect to the principal market (or the composite
of the markets, if more than one) or national quotation system in which such
shares are then traded, or if no such closing prices are reported, the mean
between the high bid and low asked prices that day on the principal market or
national quotation system then in use.  Notwithstanding the foregoing, if the
Common Stock is not readily tradable on an established securities market for
purposes of Section 409A of the Code, then the Fair Market Value shall be
determined by means of a reasonable valuation method that takes into
consideration all available information material to the value of the Corporation
and that otherwise satisfies the requirements applicable under Section 409A of
the Code and the regulations thereunder.


3.13           “Incentive Stock Option” means any Option granted under this Plan
which the Board intends (at the time it is granted) to be an incentive stock
option within the meaning of Section 422 of the Code or any successor thereto.


3.14           “Non-Employee Director” means a member of the Board who is not an
Officer or Employee of the Corporation or any Subsidiary Company.


2

--------------------------------------------------------------------------------


3.15           “Non-Qualified Option” means any Option granted under this Plan
which is not an Incentive Stock Option.


3.16           “Officer” means an Employee whose position in the Corporation or
Subsidiary Company is that of a corporate officer, as determined by the Board.


3.17           “Option” means a right granted under this Plan to purchase Common
Stock.


3.18           “Optionee” means an Employee or Non-Employee Director to whom an
Option is granted under the Plan.


3.19           “OTS” means the Office of Thrift Supervision.


3.20           “Retirement” means a termination of employment upon or after
attainment of age sixty-five (65) or such earlier age as may be specified in any
applicable qualified pension benefit plan maintained by the Corporation or a
Subsidiary Company.


3.21           “Stock Appreciation Right” means a right to surrender an Option
in consideration for a payment by the Corporation in cash and/or Common Stock,
as provided in the discretion of the Committee in accordance with Section 8.11.


3.22           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 425(f) of the Code, at the time of granting
of the Award in question.




ARTICLE IV
ADMINISTRATION OF THE PLAN


4.01           Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee, as appointed from time to time by the Board
pursuant to Section 4.02.  The Committee shall have the authority (subject to
compliance with applicable OTS regulations) to adopt, amend and rescind such
rules, regulations and procedures as, in its opinion, may be advisable in the
administration of the Plan, including, without limitation, rules, regulations
and procedures which (i) deal with satisfaction of an Optionee’s tax withholding
obligation pursuant to Section 12.02 hereof, (ii) include arrangements to
facilitate the Optionee’s ability to borrow funds for payment of the exercise or
purchase price of an Award, if applicable, from securities brokers and dealers,
and (iii) include arrangements which provide for the payment of some or all of
such exercise or purchase price by delivery of previously-owned shares of Common
Stock or other property and/or by withholding some of the shares of Common Stock
which are being acquired.  The interpretation and construction by the Committee
of any provisions of the Plan, any rule, regulation or procedure adopted by it
pursuant thereto or of any Award shall be final and binding in the absence of
action by the Board of Directors.


3

--------------------------------------------------------------------------------


4.02           Appointment and Operation of the Committee.  The members of the
Committee shall be appointed by, and will serve at the pleasure of, the
Board.  The Board from time to time may remove members from, or add members to,
the Committee, provided the Committee shall continue to consist of two or more
members of the Board, each of whom shall be a Non-Employee Director.  The
Committee shall act by vote or written consent of a majority of its
members.  Subject to the express provisions and limitations of the Plan, the
Committee may adopt such rules, regulations and procedures as it deems
appropriate for the conduct of its affairs.  It may appoint one of its members
to be chairman and any person, whether or not a member, to be its secretary or
agent.  The Committee shall report its actions and decisions to the Board at
appropriate times but in no event less than one time per calendar year.


4.03           Revocation for Misconduct.  The Board of Directors or the
Committee may by resolution immediately revoke, rescind and terminate any
Option, or portion thereof, to the extent not yet vested, or any Stock
Appreciation Right, to the extent not yet exercised, previously granted or
awarded under this Plan to an Employee who is discharged from the employ of the
Corporation or a Subsidiary Company for cause, which, for purposes hereof, shall
mean termination because of the Employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order.  Options granted to a Non-Employee Director who is
removed for cause pursuant to the Corporation’s Articles of Incorporation shall
terminate as of the effective date of such removal.


4.04           Limitation on Liability.  Neither the members of the Board of
Directors nor any member of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan, any rule, regulation
or procedure adopted pursuant thereto or any Awards granted under it.  If any
members of the Board of Directors or a member of the Committee is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative, by
reason of anything done or not done by him in such capacity under or with
respect to the Plan, the Corporation shall, subject to the requirements of
applicable laws and regulations, indemnify such member against all liabilities
and expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding if he acted in good faith and in a manner he
reasonably believed to be in the best interests of the Corporation and its
Subsidiary Companies and, with respect to any criminal action or proceeding, had
no reasonable cause to believe his conduct was unlawful.


4.05           Compliance with Law and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Corporation shall not be required to issue or deliver any
certificates for shares of Common Stock prior to the completion of any
registration or qualification of or obtaining of consents or approvals with
respect to such shares under any Federal or state law or any rule or regulation
of any government body, which the Corporation shall, in its sole discretion,
determine to be necessary or advisable.  Moreover, no Option or Stock
Appreciation Right may be exercised if such exercise would be contrary to
applicable laws and regulations.


4

--------------------------------------------------------------------------------


4.06           Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares acquired pursuant to an Award granted
hereunder noting that the transfer of such shares may be restricted by
applicable laws and regulations.


4.07           No Deferral of Compensation Under Section 409A of the Code.  All
Awards granted under the Plan are designed to not constitute a deferral of
compensation for purposes of Section 409A of the Code.  Notwithstanding any
other provision in this Plan to the contrary, all of the terms and conditions of
any Awards granted under this Plan shall be designed to satisfy the exemption
for stock options or stock appreciation rights set forth in the regulations
issued under Section 409A of the Code.  Both this Plan and the terms of all
Options and Stock Appreciation Rights granted hereunder shall be interpreted in
a manner that requires compliance with all of the requirements of the exemption
for stock options or stock appreciation rights set forth in the regulations
issued under Section 409A of the Code.  No Optionee shall be permitted to defer
the recognition of income beyond the exercise date of a Non-Qualified Option or
Stock Appreciation Right or beyond the date that the Common Stock received upon
the exercise of an Incentive Stock Option is sold.




ARTICLE V
ELIGIBILITY


Awards may be granted to such Employees of the Corporation and its Subsidiary
Companies as may be designated from time to time by the Board of Directors or
the Committee.  Awards may not be granted to individuals who are not Employees
or Non-Employee Directors of either the Corporation or its Subsidiary
Companies.  Non-Employee Directors shall be eligible to receive only
Non-Qualified Options.




ARTICLE VI
COMMON STOCK COVERED BY THE PLAN


6.01           Option Shares.  The aggregate number of shares of Common Stock
which may be issued pursuant to this Plan, subject to adjustment as provided in
Article IX, shall be 195,000 shares.  None of such shares shall be the subject
of more than one Award at any time, but if an Award as to any shares is
surrendered before exercise, or expires or terminates for any reason without
having been exercised in full, or for any other reason ceases to be exercisable,
the number of shares covered thereby shall again become available for grant
under the Plan as if no Awards had been previously granted with respect to such
shares.  Notwithstanding the foregoing, if an Option is surrendered in
connection with the exercise of a Stock Appreciation Right, or vice versa, the
number of shares covered thereby shall not be available for grant under the
Plan.


5

--------------------------------------------------------------------------------


6.02           Source of Shares.  The shares of Common Stock issued under the
Plan may be authorized but unissued shares, treasury shares, shares purchased by
the Corporation on the open market or from private sources for use under the
Plan or, if applicable, shares held in a grantor trust created by the
Corporation.




ARTICLE VII
DETERMINATION OF
AWARDS, NUMBER OF SHARES, ETC.


The Board of Directors or the Committee shall, in its discretion, determine from
time to time which Employees and Non-Employee Directors will be granted Awards
under the Plan, the number of shares of Common Stock subject to each Award, and
whether each Option will be an Incentive Stock Option or a Non-Qualified Stock
Option.  In making determinations with respect to Employees, there shall be
taken into account the duties, responsibilities and performance of each
respective Employee, his present and potential contributions to the growth and
success of the Corporation, his salary and such other factors as the Board of
Directors or the Committee shall deem relevant to accomplishing the purposes of
the Plan.




ARTICLE VIII
OPTIONS AND STOCK APPRECIATION RIGHTS


Each Option granted hereunder shall be on the following terms and conditions:


8.01           Stock Option Agreement.  The proper Officers on behalf of the
Corporation and each Optionee shall execute a Stock Option Agreement which shall
set forth the total number of shares of Common Stock to which it pertains, the
exercise price, whether it is a Non-Qualified Option or an Incentive Stock
Option, and such other terms, conditions, restrictions and privileges as the
Board of Directors or the Committee in each instance shall deem appropriate,
provided they are not inconsistent with the terms, conditions and provisions of
this Plan.  Each Optionee shall receive a copy of his executed Stock Option
Agreement.  Any Option granted with the intention that it will be an Incentive
Stock Option but which fails to satisfy a requirement for Incentive Stock
Options shall continue to be valid and shall be treated as a Non-Qualified
Option.


8.02           Awards to Employees and Non-Employee Directors.  Specific Awards
to Employees and Non-Employee Directors shall be made to such persons and in
such amounts as are determined by the Board of Directors or the Committee.


8.03           Option Exercise Price.


(a)           Incentive Stock Options.  The per share price at which the subject
Common Stock may be purchased upon exercise of an Incentive Stock Option shall
be no less than one hundred percent (100%) of the Fair Market Value of a share
of Common Stock at the time such Incentive Stock Option is granted, except as
provided in Section 8.10(b), and subject to any applicable adjustment pursuant
to Article IX hereof.


6

--------------------------------------------------------------------------------


(b)           Non-Qualified Options.  The per share price at which the subject
Common Stock may be purchased upon exercise of a Non-Qualified Option shall be
no less than one hundred percent (100%) of the Fair Market Value of a share of
Common Stock at the time such Non-Qualified Option is granted, and subject to
any applicable adjustment pursuant to Article IX hereof.


8.04           Vesting and Exercise of Options.


(a)           General Rules.  Incentive Stock Options and Non-Qualified Options
granted hereunder shall become vested and exercisable at the rate, to the extent
and subject to such limitations as may be specified by the Board of Directors or
the Committee.  Notwithstanding the foregoing, no vesting shall occur on or
after an Optionee’s employment with or service to the Corporation and all
Subsidiary Companies is terminated for any reason other than his death or
Disability.  In determining the number of shares of Common Stock with respect to
which Options are vested and/or exercisable, fractional shares will be rounded
up to the nearest whole number if the fraction is 0.5 or higher, and down if it
is less.


(b)           Accelerated Vesting.  Unless the Board of Directors or the
Committee shall specifically state otherwise at the time an Option is granted,
all Options granted hereunder shall become vested and exercisable in full on the
date an Optionee terminates his employment with or service to the Corporation or
a Subsidiary Company because of his death or Disability.  In addition, all
options hereunder shall become immediately vested and exercisable in full on the
date an  Optionee terminates his employment or service to the Corporation or a
Subsidiary Company as the result of a Change in Control.


8.05           Duration of Options.


(a)           Employee Grants.  Except as provided in Sections 8.05(c) and 8.10,
each Option or portion thereof shall be exercisable at any time on or after the
date it vests and becomes exercisable until the earlier of (i) ten (10) years
after its date of grant or (ii) three (3) months after the date on which the
Optionee ceases to be employed by the Corporation and all Subsidiary Companies,
unless the Board of Directors or the Committee in its discretion decides at the
time of grant to extend such period of exercise upon termination of employment
from three (3) months to a period not exceeding five (5) years.


(b)           Non-Employee Director Grants.  Except as provided in Section
8.05(c), each Option or portion thereof shall be exercisable at any time on or
after the date it vests and becomes exercisable until the earlier of (i) ten
(10) years after its date of grant or (ii) the third annual anniversary of the
date on which the Optionee ceases to be a Non-Employee Director.


(c)           Exception for Termination Due to Death or Disability.  If an
Employee dies while in the employ of the Corporation or a Subsidiary Company or
terminates employment with the Corporation or a Subsidiary Company as a result
of Disability without having fully exercised his Options, the Optionee or the
executors, administrators, legatees or distributee of his estate shall have the
right, during the twelve-month period following the earlier of his death or
Disability, to exercise such Options to the extent vested on the date of such
death or Disability.  If a Non-Employee Director dies while serving as a
Non-Employee Director without having fully exercised his Options, the
Non-Employee Director’s executors, administrators, legatees or distributee of
his estate shall have the right, during the twelve-month period following such
death, to exercise such Options.  In no event, however, shall any Option be
exercisable more than ten (10) years (five (5) years for Options subject to
Section 8.10(b) hereof) from the date it was granted.


7

--------------------------------------------------------------------------------


8.06           Nonassignability.  Options shall not be transferable by an
Optionee except by will or the laws of descent or distribution, and during an
Optionee’s lifetime shall be exercisable only by such Optionee or the Optionee’s
guardian or legal representative.  Notwithstanding the foregoing, or any other
provision of this Plan, an Optionee who holds Non-Qualified Options may transfer
such Options to his or her spouse, lineal ascendants, lineal descendants, or to
a duly established trust for the benefit of one or more of these
individuals.  Options so transferred may thereafter be transferred only to the
Optionee who originally received the grant or to an individual or trust to whom
the Optionee could have initially transferred the Option pursuant to this
Section 8.06.  Options which are transferred pursuant to this Section 8.06 shall
be exercisable by the transferee according to the same terms and conditions as
applied to the Optionee.


8.07           Manner of Exercise.  Options may be exercised in part or in whole
and at one time or from time to time.  The procedures for exercise shall be set
forth in the written Stock Option Agreement provided for in Section 8.01 above.


8.08           Payment for Shares.  Payment in full of the purchase price for
shares of Common Stock purchased pursuant to the exercise of any Option shall be
made to the Corporation upon exercise of the Option.  All shares sold under the
Plan shall be fully paid and nonassessable.  Payment for shares may be made by
the Optionee in cash or, at the discretion of the Board of Directors or the
Committee, by delivering shares of Common Stock (including shares acquired
pursuant to the exercise of an Option) or other property equal in Fair Market
Value to the purchase price of the shares to be acquired pursuant to the Option,
by withholding some of the shares of Common Stock which are being purchased upon
exercise of an Option, or any combination of the foregoing.


8.09           Voting and Dividend Rights.  No Optionee shall have any voting or
dividend rights or other rights of a stockholder in respect of any shares of
Common Stock covered by an Option prior to the time that his name is recorded on
the Corporation’s stockholder ledger as the holder of record of such shares
acquired pursuant to an exercise of an Option.


8.10           Additional Terms Applicable to Incentive Stock Options.  All
Options issued under the Plan as Incentive Stock Options will be subject, in
addition to the terms detailed in Sections 8.01 to 8.09 above, to those
contained in this Section 8.10.


8

--------------------------------------------------------------------------------


(a)           Notwithstanding any contrary provisions contained elsewhere in
this Plan and as long as required by Section 422 of the Code, the aggregate Fair
Market Value, determined as of the time an Incentive Stock Option is granted, of
the Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an Optionee during any calendar year under this Plan and
stock options that satisfy the requirements of Section 422 of the Code under any
other stock option plan or plans maintained by the Corporation (or any parent or
Subsidiary Company), shall not exceed $100,000.


(b)           Limitation on Ten Percent Stockholders.  The price at which shares
of Common Stock may be purchased upon exercise of an Incentive Stock Option
granted to an individual who, at the time such Incentive Stock Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to stockholders of the
Corporation or any Subsidiary Company, shall be no less than one hundred and ten
percent (110%) of the Fair Market Value of a share of the Common Stock of the
Corporation at the time of grant, and such Incentive Stock Option shall by its
terms not be exercisable after the earlier of the date determined under Section
8.05 or the expiration of five (5) years from the date such Incentive Stock
Option is granted.


(c)           Notice of Disposition; Withholding; Escrow.  An Optionee shall
immediately notify the Corporation in writing of any sale, transfer, assignment
or other disposition (or action constituting a disqualifying disposition within
the meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed of.  The Corporation shall be entitled to withhold from any
compensation or other payments then or thereafter due to the Optionee such
amounts as may be necessary to satisfy any withholding requirements of Federal
or state law or regulation and, further, to collect from the Optionee any
additional amounts which may be required for such purpose.  The Committee may,
in its discretion, require shares of Common Stock acquired by an Optionee upon
exercise of an Incentive Stock Option to be held in an escrow arrangement for
the purpose of enabling compliance with the provisions of this Section 8.10(c).


8.11           Stock Appreciation Rights.


(a)           General Terms and Conditions.  The Board of Directors or the
Committee may, but shall not be obligated to, authorize the Corporation, on such
terms and conditions as it deems appropriate in each case, to grant rights to
Optionees to surrender an exercisable Option, or any portion thereof, in
consideration for the payment by the Corporation of an amount equal to the
excess of the Fair Market Value of the shares of Common Stock subject to the
Option, or portion thereof, surrendered over the exercise price of the Option
with respect to such shares (any such authorized surrender and payment being
hereinafter referred to as a “Stock Appreciation Right”).  Such payment, at the
discretion of the Board of Directors or the Committee, may be made in shares of
Common Stock valued at the then Fair Market Value thereof, or in cash, or partly
in cash and partly in shares of Common Stock.


9

--------------------------------------------------------------------------------


The terms and conditions set with respect to a Stock Appreciation Right may
include (without limitation), subject to other provisions of this Section 8.11
and the Plan, the period during which, date by which or event upon which the
Stock Appreciation Right may be exercised (which shall be on the same terms as
the Option to which it relates pursuant to Section 8.04 hereunder); the method
for valuing shares of Common Stock for purposes of this Section 8.11; a ceiling
on the amount of consideration which the Corporation may pay in connection with
exercise and cancellation of the Stock Appreciation Right; and arrangements for
income tax withholding.  The Board of Directors or the Committee shall have
complete discretion to determine whether, when and to whom Stock Appreciation
Rights may be granted.  Notwithstanding the foregoing, the Corporation may not
permit the exercise of a Stock Appreciation Right issued pursuant to this Plan
until the Corporation has been subject to the reporting requirements of Section
13 of the Exchange Act for a period of at least one year prior to the exercise
of any such Stock Appreciation Right.


(b)           Time Limitations.  If a holder of a Stock Appreciation Right
terminates service with the Corporation, the Stock Appreciation Right may be
exercised only within the period, if any, within which the Option to which it
relates may be exercised.  Notwithstanding the foregoing, any election by an
Optionee to exercise the Stock Appreciation Rights provided in this Plan shall
be made during the period beginning on the third business day following the
release for publication of quarterly or annual financial information required to
be prepared and disseminated by the Corporation pursuant to the requirements of
the Exchange Act and ending on the twelfth business day following such
date.  The required release of information shall be deemed to have been
satisfied when the specified financial data appears on or in a wire service,
financial news service or newspaper of general circulation or is otherwise first
made publicly available.


(c)           Effects of Exercise of Stock Appreciation Rights or Options.  Upon
the exercise of a Stock Appreciation Right, the number of shares of Common Stock
available under the Option to which it relates shall decrease by a number equal
to the number of shares for which the Stock Appreciation Right was exercised.
Upon the exercise of an Option, any related Stock Appreciation Right shall
terminate as to any number of shares of Common Stock subject to the Stock
Appreciation Right that exceeds the total number of shares for which the Option
remains unexercised.


(d)           Time of Grant.  A Stock Appreciation Right shall be granted
concurrently with the Option to which it relates.


(e)           Non-Transferable.  The holder of a Stock Appreciation Right may
not transfer or assign the Stock Appreciation Right otherwise than by will or in
accordance with the laws of descent and distribution, and during a holder’s
lifetime a Stock Appreciation Right may be exercisable only by the holder.


10

--------------------------------------------------------------------------------




ARTICLE IX
ADJUSTMENTS FOR CAPITAL CHANGES


9.01    General Adjustments.  The aggregate number of shares of Common Stock
available for issuance under this Plan, the number of shares to which any Award
relates and the exercise price per share of Common Stock under any Award shall
be proportionately adjusted for any increase or decrease in the total number of
outstanding shares of Common Stock issued subsequent to the Effective Date of
this Plan resulting from a split, subdivision or consolidation of shares or any
other capital adjustment, the payment of a stock dividend, or other increase or
decrease in such shares effected without receipt or payment of consideration by
the Corporation.


9.02     Adjustments for Mergers and Other Corporate Transactions.  If, upon a
merger, consolidation, reorganization, liquidation, recapitalization or the like
of the Corporation, the shares of the Corporation’s Common Stock shall be
exchanged for other securities of the Corporation or of another corporation,
each Award shall be converted, subject to the conditions herein stated, into the
right to purchase or acquire such number of shares of Common Stock or amount of
other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
such Optionees would have been entitled to purchase or acquire except for such
action, and appropriate adjustments shall be made to the per share exercise
price of outstanding Awards, provided that in each case the number of shares or
other securities subject to the substituted or assumed stock options and the
exercise price thereof shall be determined in a manner that satisfies the
requirements of Treasury Regulation §1.424-1 and the regulations issued under
Section 409A of the Code so that the substituted or assumed option is not deemed
to be a modification of the outstanding Options.




ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN


The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock as to which Awards have not been granted,
subject to regulations of the OTS and any required stockholder approval or any
stockholder approval which the Board may deem to be advisable for any reason,
such as for the purpose of obtaining or retaining any statutory or regulatory
benefits under tax, securities or other laws or satisfying any applicable stock
exchange listing requirements.  The Board may not, without the consent of the
holder of an Award, alter or impair any Award previously granted or awarded
under this Plan as specifically authorized herein.




ARTICLE XI
EMPLOYMENT RIGHTS


Neither the Plan nor the grant of any Awards hereunder nor any action taken by
the Committee or the Board in connection with the Plan shall create any right on
the part of any Employee or Non-Employee Director of the Corporation or a
Subsidiary Company to continue in such capacity.


11

--------------------------------------------------------------------------------


ARTICLE XII
WITHHOLDING


12.01     Tax Withholding.  The Corporation may withhold from any cash payment
made under this Plan sufficient amounts to cover any applicable withholding and
employment taxes, and if the amount of such cash payment is insufficient, the
Corporation may require the Optionee to pay to the Corporation the amount
required to be withheld as a condition to delivering the shares acquired
pursuant to an Award.  The Corporation also may withhold or collect amounts with
respect to a disqualifying disposition of shares of Common Stock acquired
pursuant to exercise of an Incentive Stock Option, as provided in Section
8.10(c).


12.02     Methods of Tax Withholding.  The Board of Directors or the Committee
is authorized to adopt rules, regulations or procedures which provide for the
satisfaction of an Optionee’s tax withholding obligation by the retention of
shares of Common Stock to which the Employee would otherwise be entitled
pursuant to an Award and/or by the Optionee’s delivery of previously-owned
shares of Common Stock or other property.


ARTICLE XIII
EFFECTIVE DATE OF THE PLAN; TERM


13.01             Effective Date of the Plan.  This Plan as originally adopted
was effective as of the Effective Date, and Awards may be granted hereunder as
of or after the Effective Date and no later than the termination of the
Plan.  This Plan was approved by the requisite vote of the holders of the
outstanding voting shares of the Corporation at a meeting of stockholders of the
Corporation held within twelve (12) months of the Effective Date.  The amendment
and restatement of this Plan was adopted effective as of November 20, 2007.


13.02             Term of Plan.  Unless sooner terminated, this Plan shall
remain in effect for a period of ten (10) years ending on the tenth anniversary
of the Effective Date.  Termination of the Plan shall not affect any Awards
previously granted and such Awards shall remain valid and in effect until they
have been fully exercised or earned, are surrendered or by their terms expire or
are forfeited.


                       
ARTICLE XIV
 MISCELLANEOUS
 

 


14.01            Governing Law.  To the extent not governed by Federal law, this
Plan shall be construed under the laws of the Commonwealth of Pennsylvania.


14.02             Pronouns.  Wherever appropriate, the masculine pronoun shall
include the feminine pronoun, and the singular shall include the plural.
 
 
12
 